DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 03/21/2022, has been entered.
Claims 3 and 13 have been canceled.
Claims 1, 2, 4-12, 14-21 are pending.
Claims 9, 10, 20 and 21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1, 2, 4-8, 11-12, 14-19 are currently under examination as they read on a method for increasing ADCC activity comprising administering a composition of anti-CD20 glycoantibodies.

This Office Action will be in response to Applicant’s amendment / remarks, filed 03/21/2022.
The Rejections of Record can be found in the previous Office Action, mailed 12/21/2021.

The previous Written Description rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment, filed 03/21/2022.
The previous Non-Statutory Double Patenting rejections have been withdrawn in view of Applicant’s Terminal Disclaimer, filed 03/21/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wong et al. (US 2011/0263828 A1). 
Applicant’s argument has been considered but has not been found convincing for reasons of record.  The rejection of record is reiterated below for Applicant’s convenience.
Wong teaches an anti-CD20 antibody ([0095]) comprising homogeneous glycosylation of the Fc region (see Abstract, section [0002], [0091], claim 3), wherein the Fc region is uniformly glycosylated with the same oligosaccharide sequences as recited in the present claims (see Summary of the Invention).   Wong et al. teaches that the aforementioned oligosaccharide sequence includes GlcNAc2Man3GlcNAc2 (see [0115]) and that said molecule can be treated with alpha 2,6 sialytransferase which would add Sia2(alpha 2-6) to the GLcNAc2 portion of the aforementioned oligosaccharide (see [0116]). The oligosaccharide is free of core fucose ([0015]). The N-glycosylation site is Asn-297 ([0039], [0091]). The antibody can be the anti-CD20 antibody RITUXAN (aka rituximab 
Furthermore, Wong teaches that the antibody can be administered with a pharmaceutically acceptable carrier (see [0085]) thereby implicitly teaches a method for increasing ADCC because the same antibody with the same glycan profile would inherently increase ADCC when administered to the patient.
Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.

Response to Applicant’s argument
	Applicant argues while relying on Exhibit 1 and 2 that Wong et al. did not disclose the effect of sialylation at Fc because it was not known at the time that sialylation at Fc increases ADCC.
	In response, it is first noted that Applicant has not argued that the structure of the prior art sialylation pattern is different from those recited in the present claims.  Wong et al. clearly teaches the same glycosylation patterns and using an alpha-2, 6-sialytransferase to add a terminal sialic acid to the sugar chain which would necessarily result in at least one terminal alpha2-6 sailic acid (see, e.g., Claims).  Wong et al. also disclosed that the antibody is rituximab which would have the same sequences of heavy and light chains as recited in the present claims.  Using the prior art glycosylation steps on rituximab would result in a structurally identical antibody as recited in the present claims.  The teaching of record has properly shifted burden to Applicant.  Applicant has not provided an objective evidence showing that the prior art antibody is structurally different than that of the present invention.  Attorney argument Meitzner v. Mindick, 193 USPQ 17, 22 (CCPA 1977).
Given the prior art taught the same glycosylation pattern on the same antibody, it would necessarily have increased ADCC activity.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
It is noted that the preamble in present claims (i.e., a method for increasing ADCC activity) is an expression of purpose and intended result and as such are non-limiting, since language does not result in manipulative difference in steps of claims. It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. In re Hirao 190 USPQ 15, 16-17, (CCPA 1976) held that the preamble was non-limiting because it merely recited the purpose of the process, which was fully set forth in the body of the claim.
With regard to Exhibit 1 and 2, it is noted that nothing in Wong’s disclosure states that sialylation at Fc would not increase ADCC activity of the antibody.  In fact, nothing in Kaneko et al. (Exhibit 2) states that sialylation at Asn 297 resulted in decrease ADCC.  In contrast, Wong et al. disclosed that the glycosylation step comprising adding a terminal alpha2-6 sialic acid would result in a sugar sequence correlating to efficient ADCC effector function (see, e.g., claims 10-11).
Therefore, Applicant’s argument has not been found convincing.  The rejection of record is maintained as it applies to amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2011/0263828 A1) in view of Bello et al. (Hematology 2007; 2007(1):233-242).
Applicant’s argument has been considered but has not been found convincing for reasons of record.  The rejection of record is reiterated below for Applicant’s convenience.
	The teachings of Wong et al. have been discussed above (see supra).  Wong did not teach administering the anti-CD20 glycoantibody for the treatment of B cell lymphoma in a patient.  However, it would have been obvious to one of ordinary skill in the art to administer the anti-CD20 glycoantibody taught by Wong et al. to patient for the treatment of B cell lymphoma because anti-CD20 antibody has been well known for treatment of B cell lymphomas before the effective filing date of the claimed invention.  For example, Bello et al. taught that rituximab has been approved by FDA since 1997 for treatment of patients with relapsed/refractory low-grade B-cell non-Hodgkin lymphomas (see e.g., Abstract).  The mechanism of action of rituximab has been understood to be working by binding to CD20 expressed on the B-cell lymphomas and exerting cytotoxicity on the target cell via ADCC (see paragraph bridging pages 234-235).  Furthermore, Bello disclosed that GA-101, a humanized anti-CD20 antibody with a glycol-engineered Fc portion has 50-fold higher binding to the FcγRIII, resulting in a 10- to 100-fold increase in ADCC against CD20-expressing non-Hodgkin lymphomas cell lines (Table 2 and page 238 second paragraph).
	Upon reading the teachings by Bello and Wong, one of ordinary skill in the art would have been motivated to use the anti-CD20 glycoantibody taught by Wong for treatment of B cell lymphoma because 1) anti-CD20 antibodies are known for treating B cell lymphoma and 2) glycol-engineered anti-CD20 
One of ordinary skill in the art would have reasonable expectation of success given that using anti-CD20 glycoantibodies in treatment for B cell lymphoma was well practiced in the pertinent art before the effective filing date of the claimed invention.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Applicant’s argument
Applicant argues while relying on Exhibit 1 and 2 that Wong teaches away from the technical feature of “increased ADCC” as defined in the present claims.  In response, it is noted that nothing in Wong states by sialylating Fc according to the method taught by Wong would result in decreased ADCC activity.  In fact, nothing in Kaneko et al. (Exhibit 2) states that sialylation at Asn 297 resulted in decrease ADCC.  In contrast, Wong et al. disclosed that the glycosylation step comprising adding a terminal alpha2-6 sialic acid would result in a sugar sequence correlating to efficient ADCC effector function (see, e.g., claims 10-11).  Therefore, Wong does not teach away from the technical feature of the present invention.
Applicant further argues that Wong and Bello provide no expectation of success because Wong failed to provide guidance on electing an anti-CD20 antibody or show efficacy of glycoengineering.  In response, it is noted that both Wong and Bello disclosed that it was well known in the art before the effective filing date of the present invention that rituximab is effective in treating lymphoma (see paragraph [0009] in Wong and page 233 in Bello).  Wong clearly states that rituximab (aka Rituxan) was one of the antibodies to be selected as the human or humanized antibody for glycosylation/sialylation (see paragraphs [0095]-[0096] and Reasonable expectation of success does not require absolute certainty or predictability of success.
Therefore, Applicant’s argument has not been found convincing.  The rejection of record is maintained as it applies to amended claims.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        March 30, 2022